ADVISORY ACTION
	This Office Action is in response to Applicant’s response after FINAL filed 15 June 2022.  

					Allowable Subject Matter
Claim 89 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Upon further consideration, starting from Brehmer et al., the ‘840 Publication and Gerhart, one having ordinary skill in the art would not have looked to the teaching Wilting et al. for teaching a drug holiday. Wilting et al. teach a drug holiday as a treatment regimen for those that develop EGFR TKI resistance. 
Brehmer et al. and Gerhart et al. evaluated tumor growth progression during a tumor holiday/dosing cessation. However, neither of these references teach or suggest a dosing holiday/cessation as part of an anti-cancer treatment regimen for any other particular benefit. Additionally, neither of these references teach treating cancer patients having drug resistance. Thus, one of ordinary skill in the art would not have looked to the teachings of Wilting et al.
The rejection of claims 76 and 89 under 35 U.S.C. §103 as being unpatentable over Brehmer et al., the ‘840 Publication, Gerhart et al., and Reagan-Shaw et al., and further in view of Wilting et al. is hereby withdrawn.

Maintained Rejections
Response to Arguments – Claim Rejections
Applicant's arguments filed 15 June 2022, with respect to the rejection of claims 46-73, 78-88 and 90 under 35 U.S.C. §103 as being unpatentable over Brehmer et al., the ‘840 Publication, Gerhart et al., and Reagan-Shaw et al.; and the rejection of claims 74-77 and 95 under 35 U.S.C. §103 as being unpatentable over Brehmer et al., the ‘840 Publication, Gerhart et al., and Reagan-Shaw et al. and Baiocchi et al., have been fully considered but they are not persuasive. 
Applicant contends Gerhart discloses a cancer treatment to test the durability of GSK3326595’s effect on tumor volume during a dosage cessation. Applicant notes Gerhart et al. stopped administering GSK3326595, found the tumor volumes increased, and then resumed administering the drug. Applicant argues one of ordinary skill in the art would not have been motivated to suspend drug administration and resume it based on these teachings. Applicant further notes the phase II clinical trial does not describe stopping/restarting drug administration. Thus, Applicant concludes one of ordinary skill in the art would not have been motivated to start/stop administration of PRMT5 inhibitor, since Gerhart et al. teach doing these steps as a means for testing the effectiveness of the treatment method. 
In response to applicant's argument that the prior art did not teach treatment benefits for implementing a drug holiday, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
One having ordinary skill in the art would have been motivated to implement a dose cessation for the same reasons as the prior art, i.e. as a means for testing the effectiveness of the treatment method. It is not necessary for the prior art reference to teach the same intention as Applicants. 
Present claim 78 even recites a step of measuring the efficacy/patient response rate. This appears to be a similar reason for a dosing cessation taught by the prior art of record. 
The rejection is hereby maintained.


Conclusion
Claims 46-88, 90 and 95 are not allowed.  Claim 89 is objected to for depending on a rejected claim.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759